Stay of March 16, 1962 modified to allow respondent Temporary State Commission of Investigation to subpcena and examine in accordance with law the petitioner and relevant hooks or documents in his possession or control. We do not reach or pass upon the merits of the question before the court at Special Term whether the notes and work-produet of the respondent based upon the petitioner’s records, impounded in the office of the Secretary of State by our order, should be returned with the records; or suppressed. The stay of March 16, 1962 to the extent only it precludes present utilization of the impounded material by the respondent, is not affected by this decision. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.